[   ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
PATENT LICENSE AGREEMENT
 
between
 
PROTEIN DESIGN LABS, INC.
 
and
 
MEDIMMUNE, INC.
 
This Agreement (“Agreement”), effective as of July 17, 1997 (“Effective Date”),
is made by and between PROTEIN DESIGN LABS, INC., a Delaware corporation having
offices at 2375 Garcia Avenue, Mountain View, CA 94043, USA (hereinafter “PDL”)
and MEDIMMUNE, INC., a Delaware corporation, having offices at 35 West Watkins
Mill Road, Gaithersburg, MD  20878 (hereinafter “MEDIMMUNE”).
 
RECITALS
 
A.           MEDIMMUNE desires to license certain patents owned or controlled by
PDL related to a humanized antibody directed against RSV (as defined below),
which antibody has involved significant development efforts undertaken by
MEDIMMUNE (including without limitation the antibody known as “MEDI-493”); and
 
B.           PDL is willing to license to MEDIMMUNE such rights under the terms
and conditions of this Agreement.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound, the parties agree as follows:
 
1.  
DEFINITIONS

 
All references to Exhibits, Articles and Sections shall be references to
Exhibits, Articles and Sections of this Agreement.  In addition, except as
otherwise expressly provided herein, the following terms in this Agreement shall
have the following meanings:
 
1.01  “Affiliate” means, with respect to a party hereto, any corporate or other
entity which, directly or indirectly, controls, is controlled by, or is under
common control with such party where “control” means the ownership of not less
than 50% of the voting shares of a corporation, or decision-making authority as
to an unincorporated entity.
 
 
1

--------------------------------------------------------------------------------

 
 
1.02  “Combination Product(s)” shall mean any product containing both a
pharmaceutically active agent or ingredient which constitutes a Licensed Product
and one or more other pharmaceutically active agents or ingredients which do not
constitute Licensed Products.
 
1.03  “Field” means the field of human prophylaxis and therapy.
 
1.04  “Licensed Product(s)” shall mean an Antibody for which MEDIMMUNE has
undertaken significant development efforts (e.g., conducted or sponsored a human
clinical trial), which product is an Antibody that binds to RSV (including
without limitation, the MEDI-493 product of MEDIMMUNE or MEDIMMUNE’s
sublicensees and any modifications or improvements) whose development,
importation, manufacture, use or sale would, but for a license under this
Agreement, infringe a Valid Claim.  “Antibody” as used in the preceding sentence
shall include, without limitation, monospecific and bispecific antibodies; less
than full-length antibody forms such as Fv, Fab, and F(ab’)(2); single-chain
antibodies; and antibody conjugates bound to a toxin, label or other moiety.
 
1.05  “Net Sales” shall mean the aggregate gross revenues, whether in cash or in
kind, derived by or payable from or on account of the sale of Licensed Products,
less an allowance of Five Percent (5%) to cover factors such as (a) credits or
allowances, if any, actually granted on account of price adjustments, recalls,
rejection or return of items previously sold, (b) excise and sales taxes, duties
or other taxes imposed on and paid with respect to such sales (excluding income
or franchise taxes of any kind) and (c) outer packing, freight and freight
insurance costs.  If MEDIMMUNE or any of its Affiliates or sublicensees receive
non-cash consideration for any Licensed Product sold or otherwise transferred to
an independent third party not an Affiliate of the seller or transferor, the
fair market value of such non-cash consideration on the date of such
transfer  as known to MEDIMMUNE, or as reasonably estimated by MEDIMMUNE if
unknown, shall be included in the definition of Net Sales.
 
1.06  “PDL Patent Rights” means the patents (as well as any foreign counterparts
or patent applications thereto) identified on Exhibit A, including any addition,
continuation, continuation-in-part or division thereof or any substitute
application therefor; any patent issued with respect to such patent application,
any reissue, extension or patent term extension of any such patent, and any
confirmation patent or registration patent or patent of addition based on any
such patent.
 
1.07  “Territory” means the world.
 
1.08  “Valid Claim” means any claim in any issued patent included in the PDL
Patent Rights which has not been disclaimed or held unenforceable or invalid by
a governmental agency or court of competent jurisdiction by a decision beyond
right of review.
 
1.09  “Europe” means one or more the following countries:  U.K., France,
Germany, Italy and Spain.
 
 
2

--------------------------------------------------------------------------------

 
 
2.  
LICENSE

 
2.01  License Grant.  Subject to the terms and conditions of this Agreement, PDL
hereby grants and MEDIMMUNE hereby accepts a nonexclusive license under the PDL
Patent Rights limited to the Field and Territory, including the right to grant
sublicenses (subject to Section 2.02), to make, import, have made, use or sell
Licensed Products.
 
2.02  Limitation on Sublicenses; Notification of Grant of Sublicense.  MEDIMMUNE
shall have the right to grant sublicenses of its rights under Section 2.01 only
in connection with the assignment or license by it of a Licensed Product to a
third party and only with respect to that Licensed Product.  The right to grant
sublicenses under Section 2.01 shall be on terms and conditions which are
subject to and subordinate to the terms of this Agreement.  Promptly following
execution of any sublicense hereunder, but in any event not less than ten (10)
days thereafter, MEDIMMUNE shall notify PDL of the identity of the sublicensee
and the scope of the sublicense.
 
2.03  Notification of Other Potential Licensee.  PDL shall use commercially
reasonable efforts to notify MEDIMMUNE in the event that a third party proposes
to obtain a license under the PDL Patent Rights in the Field.  MEDIMMUNE shall
have a period of ten (10) business days from notification to propose terms for
an amendment to this Agreement for an exclusive license in the Field and
Territory.  PDL agrees to reasonably consider any proposal to enter into an
amendment to this Agreement for an exclusive license proposed by MEDIMMUNE, but
neither party shall have any obligation to enter into such amendment.
 
2.04  Most Favored Licensee.  PDL has not granted and agrees not to grant a
license under the Queen Patent (as defined in Exhibit A) to a third party, other
than a PDL Affiliate, for use in the Field with a royalty rate less than [   ]
of net sales of licensed products unless MEDIMMUNE is provided the same royalty
rate as such third party, provided that if the royalty rate in said third party
license is less than [   ] and the agreement with that third party involves
other terms conveying any economic benefit to PDL, MEDIMMUNE shall be provided
the same royalty rate as such third party if MEDIMMUNE provides economic benefit
to PDL of equal value (with full credit with respect to such economic benefit to
MedImmune for licensing fees, milestones and maintenance fees previously paid
under this Agreement).  Notwithstanding the foregoing, PDL will be able to grant
one license under the Queen Patent under more favorable terms in the Field
without the royalty reduction and credit to MedImmune provided herein, provided
that such license is not for use of an antibody binding to RSV. PDL shall
promptly notify MEDIMMUNE in the event that PDL proposes to grant such a license
under the Queen Patent to a third party with a royalty rate less than
[   ].  The parties agree to execute such documents as may be reasonably
necessary to carry out the purposes of this Section 2.04.
 
3.  
MILESTONE PAYMENTS; ROYALTIES, REPORTS

 
3.01  Payments.  In consideration for the license granted by PDL under Article 2
of this Agreement MEDIMMUNE shall pay the amounts set forth in this Section
3.01.
 
 
3

--------------------------------------------------------------------------------

 
 
(a)  Initial Payment.  Unless this Agreement is terminated as provided in
Section 7.02(a), not later than September 1, 1997 MEDIMMUNE shall pay to PDL a
nonrefundable signing and licensing fee in the sum of [   ].
 
(b)  Milestone Payments.
 
i.  Filing of Biologics License Application(s).  Within thirty (30) days
following the submission of a biologics license application (or foreign
counterpart thereto) to regulatory authorities with respect to a Licensed
Product in any country in the Territory, MEDIMMUNE shall pay to PDL a one time
nonrefundable sum of [   ].
 
ii.  Approval to Market in the U.S.  Within thirty (30) days following the
initial approval to market a Licensed Product in the U.S., MEDIMMUNE shall pay
to PDL the nonrefundable sum of [   ].
 
iii.  Approval to Market in Europe.  Within thirty (30) days following the
initial approval to market a Licensed Product in any country in Europe,
MEDIMMUNE shall pay to PDL the nonrefundable sum of [   ].
 
iv.  First Sale in the U.S.  Within thirty (30) days following the initial sale
of a Licensed Product that, but for the licenses granted to MEDIMMUNE under this
Agreement would infringe a Valid Claim in the U.S., MEDIMMUNE shall pay to PDL
the nonrefundable sum of [   ].
 
v.  First Sale in Europe.  Within thirty (30) days following the initial sale of
a Licensed Product that, but for the licenses granted to MEDIMMUNE under this
Agreement would infringe a Valid Claim in any country in Europe, MEDIMMUNE shall
pay to PDL the nonrefundable sum of [   ].
 
Each milestone set forth in this Section 3.01 shall be deemed achieved and the
corresponding milestone payment due upon the achievement of the milestone,
whether by MEDIMMUNE, its Affiliates or sublicensees.  Any payment made by
MEDIMMUNE for the achievement of any milestone herein shall be paid by MEDIMMUNE
only once.
 
3.02  Annual Maintenance Fee.  In further consideration of the license granted
under Article 2, not later than June 30, 2000 and not later than May 31 each
year thereafter, MEDIMMUNE shall pay PDL a nonrefundable annual maintenance fee
in the amount of [   ].
 
3.03  Royalties to PDL; Credits Against Royalties.
 
(a)  In further consideration of the rights and licenses granted under Article
2, MEDIMMUNE shall pay to PDL a royalty of [   ] of the Net Sales of all
Licensed Products sold by MEDIMMUNE or its Affiliates or sublicensees to
non-Affiliated third parties in each country in the Territory until the last
date on which there is a Valid Claim that, but for the licenses granted to
MEDIMMUNE under this Agreement, would be infringed by the making, importing,
using, having made or sale of that Licensed Product in such country in the
Territory or by the manufacture of Licensed Product in the country of
manufacture.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)  [   ]
 
3.04  Sales Among Affiliates.  Sales between and among MEDIMMUNE, its
sublicensees and its Affiliates of Licensed Products which are subsequently
resold or to be resold by such sublicensees or Affiliates shall not be subject
to royalty, but in such cases royalties shall accrue and be calculated on any
subsequent sale of such Licensed Products to a non-affiliated third party.
 
3.05  Combination Products.  Net Sales in a particular country in the Territory,
in the case of Combination Products for which the pharmaceutically active agent
or ingredient constituting a Licensed Product and each of the other
pharmaceutically active agents or ingredients not constituting Licensed Products
have established market prices in that country in the Territory when sold
separately, shall be determined by multiplying the Net Sales for each such
Combination Product by a fraction, the numerator of which shall be the
established market price for the Licensed Product(s) contained in the
Combination Product and the denominator of which shall be the sum of the
established market prices for the Licensed Product(s) plus the established
market prices for the other pharmaceutically active agents or ingredients
contained in the Combination Product.  When such separate market prices are not
established in that country in the Territory, then the parties shall negotiate
in good faith to determine a fair and equitable method of calculating Net Sales
in that country for the Combination Product in question.
 
3.06  Withholding.
 
(a) Payments.  MEDIMMUNE shall pay all amounts payable to PDL under Section 3.01
and Section 3.02 from a U.S. bank account.  Any deductions for any taxes or
other withholding that may be applicable to the payments to PDL under Sections
3.01 and 3.02 shall be promptly paid by MEDIMMUNE to the appropriate
governmental authority and MEDIMMUNE shall provide proof of payment to PDL.
 
(b) Royalty Payments.  MEDIMMUNE may withhold from royalties due to PDL amounts
for payment of any withholding tax that MEDIMMUNE has paid to any taxing
authority with respect to royalties due on account of the sale or manufacture of
Licensed Products in the Territory.  MEDIMMUNE agrees to reasonably cooperate
with PDL in obtaining a foreign tax credit in the U.S. with respect to royalties
due to PDL on the sale or manufacture of Licensed Products.
 
3.07  Currency Conversion.  All amounts payable to PDL under this Agreement
shall be payable in U.S. Dollars by wire transfer to-a bank account designated
by PDL.  In the case of royalties on Net Sales, all amounts payable shall first
be calculated in the currency of sale and then converted into U.S. Dollars using
the average of the daily exchange rates for such currency quoted by Citibank,
N.A. for each of the last fifteen (15) banking days of each calendar quarter.
 
3.08  Royalty Reports.
 
(a)  Current Reports.  MEDIMMUNE agrees to make written reports and royalty
payments to PDL within forty-five (45) days after the close of each calendar
quarter during the term of this Agreement, beginning with the calendar quarter
in which the date of first commercial sale occurs.  These reports shall show for
the calendar quarter in question Net Sales by MEDIMMUNE, its Affiliates and
sublicensees of the Licensed Products in the Territory on a country-by-country
basis, details of the quantities of Licensed Products sold in each country and
the country of manufacture if different, and the royalty due to PDL thereon
pursuant to Article 2.  Concurrently with the making of each such report,
MEDIMMUNE shall make any payment due to PDL of royalties for the period covered
by such report.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)  Termination Report.  For each Licensed Product, MEDIMMUNE also agrees to
make a written report to PDL within ninety (90) days after the date on which
MEDIMMUNE, its Affiliates or sublicensees last sell that Licensed Product in the
Territory stating in such report the same information required by quarterly
reports for all such Licensed Products made, sold or otherwise disposed of which
were not previously reported to PDL.
 
3.09  Inspection.  MEDIMMUNE agrees to keep clear, accurate and complete records
for a period of at least three (3) years (or such longer period as may
correspond to MEDIMMUNE’s internal records retention policy) for each reporting
period in which Net Sales occur showing the manufacturing, sales, use and other
disposition of Licensed Products in the Territory in sufficient detail to enable
the royalties payable hereunder to be determined, and further agrees to permit
its books and records to be examined by an independent accounting firm selected
by PDL and reasonably satisfactory to MEDIMMUNE, from time-to-time to the extent
necessary, during normal business hours and upon reasonable notice, but not more
than once a year.  Such examination is to be made at the expense of PDL, except
in the event that the results of the audit reveal that MEDIMMUNE underpaid PDL
by five percent (5%) or more, then the audit fees shall be paid by
MEDIMMUNE.  Any such discrepancies will be promptly corrected by a payment or
refund, as appropriate.
 
4.  
PATENT UPDATE

 
4.01  Updates.  Upon the written request of MEDIMMUNE (which request shall not
be made more than once per calendar year), PDL agrees to provide a written
update of the information relating to the PDL Patent Rights as set forth on
Exhibit A.
 
4.02  Defense of PDL Patent Rights.  With respect to the PDL Patent Rights
licensed under this Agreement, PDL at its sole cost and expense agrees to take
all steps and proceedings and to undertake such other acts as PDL may, in its
sole discretion, deem necessary or advisable to restrain any infringement or
improper or unlawful use of the PDL Patent Rights in the Field and
Territory.  MEDIMMUNE shall permit PDL to have the sole right to take such
steps, conduct any such proceedings or undertake any such actions to restrain
any infringement or improper or unlawful use of the PDL Patent Rights in the
Territory, whether or not MEDIMMUNE is a party to such steps, proceedings or
actions.  Any Moines recovered from alleged infringers shall be retained by PDL.
 
4.03  Notification.  MEDIMMUNE shall promptly notify PDL in writing of any
actual or suspected infringement of any PDL Patent Right, which notification
shall specify in reasonable detail the nature of such actual or suspected
infringement.  If, in MEDIMMUNE’s reasonable opinion, PDL has not undertaken
action reasonably designed to restrain any infringement or improper or unlawful
use of the PDL Patent Rights with respect to an Antibody directed against RSV by
such third party in the particular country and MEDIMMUNE’s market share of the
indications for which Licensed Products are sold in that country is reduced by
[   ] or more as a result of the infringing or unlawful use of PDL Patent Rights
with respect to an Antibody directed against RSV, then MEDIMMUNE shall be
entitled to reduce the royalties payable on Net Sales of Licensed Products in
that country as follows: (a) by [   ] if MEDIMMUNE’s market share is reduced by
[   ] up to [   ], and (b) by [   ] if MEDIMMUNE’s market share is reduced by
[   ] or more; provided that the royalty rate on Net Sales of Licensed Products
in that country shall revert to the applicable royalty rate under Section 3.03
at such time as the infringement is abated.
 
 
6

--------------------------------------------------------------------------------

 
 
5.  
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 
5.01  Valid Agreement.  Each party represents and warrants to the other that it
knows of no legal reason to prevent it from entering into this Agreement and
that the signatory hereto is duly authorized to execute and deliver this
Agreement.  In addition, PDL represents and warrants that it is the owner of the
PDL Patent Rights.
 
5.02  No Warranty of Validity, Non-Infringement.  Nothing in this Agreement
shall be construed as (a) a warranty or representation by PDL as to the validity
or scope of any PDL Patent Rights; or (b) a warranty or representation that any
Licensed Product made, used, sold or otherwise disposed of under the license
granted in this Agreement is or will be free from infringement of patents,
copyrights, trademarks, trade secrets or other rights of third parties.
 
5.03  No Other Warranties.  EXCEPT AS SPECIFICALLY SET FORTH IN ARTICLE 5, PDL
MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
WITH RESPECT TO ANY CELL LINES, ANTIBODIES, LICENSED PRODUCTS DEVELOPED BY
MEDIMMUNE UNDER THE LICENSE SET FORTH IN THIS AGREEMENT AND PDL FURTHER MAKES NO
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR THAT THE USE OF ANY CELL LINES, ANTIBODIES, LICENSED PRODUCTS OR
OTHER MATERIALS DEVELOPED BY MEDIMMUNE UNDER THE LICENSE SET FORTH IN THIS
AGREEMENT WILL NOT INFRINGE ANY THIRD PARTY RIGHTS.
 
5.04  Indemnification.  MEDIMMUNE shall at all times, during the term of this
Agreement and thereafter, defend, indemnify and hold harmless PDL and its
Affiliates, sublicensees, directors, officers, agents and employees from any
third party claim, proceeding, loss, expense, and liability of any kind
whatsoever (including but not limited to those resulting from death, personal
injury, illness or property damage and including legal expenses and reasonable
attorneys’ fees) arising out of or resulting from the development, manufacture,
holding, use, testing, advertisement, sale or other disposition by MEDIMMUNE,
its Affiliates or sublicensees, or any distributor, customer or representative
of MEDIMMUNE or any one in privity therewith, of any Licensed Product.  PDL
shall give MEDIMMUNE prompt notice of any such claim, proceeding or action and
MEDIMMUNE shall control the defense, settlement or compromise of any such claim,
proceeding or action; provided that the control granted to MEDIMMUNE hereunder
shall not include any right to grant licenses or sublicenses under the PDL
Patent Rights without the prior written consent of PDL, which consent may be
withheld in PDL’s sole discretion.
 
 
7

--------------------------------------------------------------------------------

 
 
6.  
CONFIDENTIALITY

 
6.01  Confidentiality.  PDL and MEDIMMUNE acknowledge that in the course of
negotiations and furtherance of the interests of the parties hereunder that it
(“Recipient”) may receive confidential information of the other party
(“Provider”).  “Confidential Information” means any and all data and information
which (a) has been reduced to tangible form and marked clearly and conspicuously
with a legend identifying its confidential or proprietary nature; or (b) with
respect to any oral presentation or communication, is designated as confidential
immediately before, during, or within a reasonable time after the oral
presentation or communication and such designation is subsequently confirmed in
writing; or (c) is otherwise characterized by Provider as confidential
information.
 
6.02  Limitations on Use; Information Not Considered Confidential.  Except as
expressly provided in Section 8.03(a), each party shall keep confidential, and
shall not use the Confidential Information of the other party for any purpose
other than the development and commercial exploitation of Licensed Products in
the Territory, during the term of this Agreement and for five (5) years after
termination hereof, all Confidential Information heretofore and hereafter
supplied by the other, provided however, that the foregoing obligation of
confidentiality shall not apply to the extent that any Confidential Information
(a)  is already known to the recipient at the time of disclosure or is developed
by recipient thereafter in the course of work entirely independent of any
disclosure by the other party; (b)  is publicly known prior to or becomes
publicly known after disclosure other than through acts or omissions of the
recipient; (c)  is disclosed in good faith to recipient by a third party under a
reasonable claim of right, or (d) is required to be disclosed pursuant to an
order of a court of law or governmental agency; provided that the disclosing
party shall advise the other party promptly of any such disclosure requirement
in order to permit such other party to undertake efforts to restrict or limit
the required disclosure.
 
7.  
TERM AND TERMINATION

 
7.01  Term.  Unless earlier terminated as provided in this Article 7, this
Agreement shall come into force on the date first set forth above and shall
continue until the expiration of the obligation to pay royalties to PDL in
accordance with Article 3 above.  Thereafter, this Agreement shall terminate and
all licenses or sublicenses granted hereunder shall become fully paid-up,
irrevocable licenses.
 
7.02  Termination.
 
(a)  This Agreement may be terminated by MEDIMMUNE (I) immediately upon written
notice that it is terminating further development of MEDI-493 (or any successor
thereto); or (II) for convenience on thirty (30) days prior written notice.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)  If either party shall at any time default in the payment of any royalty, or
the making of any report hereunder, or shall commit any material breach of any
covenant or agreement herein contained or shall make any false report, and shall
fail to have initiated and actively pursued remedy of any such default or breach
within (I) in the case of default in payment, ten (10) days, and (II) in all
other cases of default or breach, thirty (30) days after receipt of written
notice thereof by the other party, that other party may, at its option, cancel
this Agreement and revoke any rights and licenses herein granted and directly
affected by the default or breach by notice in writing to such effect, but such
act shall not prejudice the right of the party giving notice to recover any
royalty or other sums due at the time of such cancellation, it being understood,
however, that if within the specified cure period after receipt of any such
notice the receiving party shall have initiated and actively pursued remedy of
its default, then the rights and licenses herein granted shall remain in force
as if no breach or default had occurred on the part of the receiving party,
unless such breach or default is not in fact remedied within a reasonable period
of time.
 
(c)  This Agreement may be terminated by either party upon the occurrence of any
of the following which is not stayed or vacated within ninety (90) days of such
occurrence:  (i) petition in bankruptcy filed by or against the other party;
(ii) adjudication of the other party as bankrupt or insolvent; (iii) appointment
of a liquidator, receiver or trustee for all or a substantial part of the other
party’s property; or (iv) an assignment for the benefit of creditors of the
other party.
 
7.03  No Waiver.  The right of either party to terminate this Agreement as
provided herein shall not be affected in any way by its waiver of, or failure to
take action with respect to, any previous failure to perform hereunder.
 
7.04  Survival.  Termination for any reason hereunder shall not affect any
accrued rights or obligations of the parties arising in any manner under this
Agreement as of the date of termination.  In any event, the confidentiality and
indemnity obligations and any accrued payment obligations under Articles 3, 5
and 6 shall survive any termination of this Agreement.
 
7.05  Direct License.  In the event that this Agreement terminates, any
sublicense granted under the terms of Section 2.02 hereunder shall, upon the
written request of the sublicensee, become a direct license between PDL and that
sublicensee so long as the (a) sublicense does not impose obligations on PDL
beyond those set forth in this Agreement, and (b) sublicensee is not in breach
of its sublicense agreement or, mutatis mutandis, the terms of this Agreement.
 
8.  
MISCELLANEOUS

 
8.01  Force Majeure.  Neither party shall be responsible to the other for
failure or delay in performing any of its obligations under this Agreement or
for other non-performance hereof provided that such delay or non-performance is
occasioned by a cause beyond the reasonable control and without fault or
negligence of such party, including, but not limited to earthquake, fire, flood,
explosion, discontinuity in the supply of power, court order or governmental
interference, act of God, strike or other labor trouble and provided that such
party will inform the other party as soon as is reasonably practicable and that
it will entirely perform its obligations immediately after the relevant cause
has ceased its effect.
 
8.02  Validity.  Should one or several provisions of the Agreement be or become
invalid, then the parties hereto shall substitute such invalid provisions by
valid ones, which in their economic effect come so close to the invalid
provisions that it can be reasonably assumed that the parties would have
contracted this Agreement with those new provisions.  In the event that such
provisions cannot be determined or are legally impermissible, the invalidity of
one or several provisions of the Agreement shall not affect the validity of the
Agreement as a whole, unless the invalid provisions are of such essential
importance for this Agreement that it is to be reasonably assumed that the
parties would not have contracted this Agreement without the invalid provisions.
 
 
9

--------------------------------------------------------------------------------

 
 
8.03  [   ]
 
8.04  Notices.  Any notice or report required or permitted to be given under
this Agreement shall be in writing and shall be sent by expedited delivery or
telecopied and confirmed by mailing, as follows and shall be effective three (3)
days after such delivery:
 
If to PDL:
Protein Design Labs, Inc.
2375 Garcia Avenue
Mt. View, California  94043  USA
Attention:  Chief Executive Officer
   
Copy to:
Protein Design Labs, Inc.
2375 Garcia Avenue
Mt. View, California  94043  USA
Attention:  General Counsel
   
If to MEDIMMUNE:
MedImmune, Inc.
35 West Watkins Mill Road
Gaithersburg, MD  20878
Attention: Chief Executive Officer
   
Copy to:
Elliot M. Olstein, Esq.
Carella, Byrne, Bain, Gilfillan, Cecchi, Stewart & Olstein
6 Becker Farm Road
Roseland, NJ  07068



 
8.05  Governing Law.  The validity, performance, construction, and effect of
this Agreement shall be governed by the laws of the State of California without
regard to choice of law principles.
 
8.06  Entire Agreement.  This Agreement constitutes the entire Agreement between
the parties hereto with respect to the within subject matter and supersedes all
previous Agreements, whether written or oral.  This Agreement shall not be
changed or modified orally, but only by an instrument in writing signed by both
parties.
 
8.07  Assignment.  The rights of either party under this Agreement may not be
assigned, and the duties of either party under this Agreement may not be
delegated, without the prior written consent of the other party, which consent
shall not be unreasonably withheld; provided however, that either party may
assign this Agreement without prior written consent to a party which acquires
all or substantially all of the assignor’s business, whether by merger, sale of
assets or otherwise.
 
 
10

--------------------------------------------------------------------------------

 
 
8.08  Publicity.  PDL may issue a press release identifying the identity of
MEDIMMUNE, the parties’ entry into this Agreement, with the content of such
release to be approved in advance by MEDIMMUNE, which approval shall not be
unreasonably withheld.  Except as required by law, neither party shall publicly
disclose the terms and conditions of this Agreement unless expressly authorized
to do so by the other party, which authorization shall not be unreasonably
withheld.  In the event that it is determined that a disclosure shall be made by
either or both of the parties hereunder, then the parties will work together to
develop a mutually acceptable disclosure.  MEDIMMUNE agrees to provide PDL with
press releases or other information regarding the development status of the
Licensed Products hereunder; provided that PDL shall have no obligation to
publicly update the status of any Licensed Product.
 
8.09  Headings.  The captions used herein are inserted for convenience of
reference only and shall not be construed to create obligations, benefits, or
limitations.
 
8.10  Export.  Each party acknowledges that the laws and regulations of the
United States restrict the export and re-export of commodities and technical
data of United States origin.  Each party agrees that it will not export or
re-export restricted commodities or the technical data of the other party in any
form without the appropriate United States and foreign government licenses.
 
8.11  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and such
counterparts together shall constitute one agreement.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
PDL:
MEDIMMUNE:
   
PROTEIN DESIGN LABS, INC.
MEDIMMUNE, INC.
   
By:  /s/ Jon Saxe                            
By:  /s/ David M. Mott                          
   
Title:  President                             
Title:  President and Chief Operating  

 
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PDL Patent Rights
 
The following are patents (the “Queen Patent”) issued in certain countries in
the world as of the Effective Date and licensed under the Agreement.  The Queen
Patent shall expressly include any patent applications and foreign counterparts
thereto filed by PDL before or during the term of this Agreement.
 
1.  European Patent number 0451216B1, Queen, “Humanized Immunoglobulins and
their production and use”.
 
2.  U.S. patent application number 5,530,101, Queen, “Improved Humanized
Immunoglobulins”.
 
3.  U.S. patent continuations, continuations-in-part, and divisional
applications numbers [   ]of issued U.S. patent number 5,530,101, Queen,
“Improved Humanized Immunoglobulins”.
 
4.  Japan patent application number [   ], Queen, “Improved Humanized
Immunoglobulins”
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 